Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 7, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161797(65)                                                                                            Richard H. Bernstein
  161805(76)                                                                                            Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 161797
  v                                                                  COA: 343818
                                                                     Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
             Defendant-Appellant.
  _______________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 161805
  v                                                                  COA: 344240
                                                                     Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplement brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before May 5, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    April 7, 2021

                                                                                Clerk